                                                                                                US D C S D N Y
                                                                                                D OC U ME NT
                                                                                                E L E C T R O NI C A L L Y FI L E D
U NI T E D S T A T E S DI S T RI C T C O U R T
                                                                                                D O C #: _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
S O U T H E R N DI S T RI C T O F N E W Y O R K
                                                                                                D A T E FI L E D: 1 2 / 1 1 / 2 0 1 9
------------------------------------------------------------------X
E K A T E RI N A O S SI P O V A, o n be h alf of herself a n d all :
ot hers si mil arly sit u ate d,                                     :
                                                                     :
                                                     Pl ai ntiff, :                                  1: 1 8 -c v -1 1 0 1 5 -G H W
                                                                     :
                                 -a g ai nst -                       :                       M E M O R A N D U M O PI NI O N
                                                                     :                                A N D OR DER
PI O N E E R C R E DI T R E C O V E R Y, I N C., a n d               :
J O H N D O E S 1-2 5 ,                                              :
                                                                     :
                                                   D ef e n d a nts. :
------------------------------------------------------------------ X

G R E G O R Y H. W O O D S, U nit e d St at es Distri ct J u d g e:

           Aft er Pl ai ntiff E k at eri n a Ossi p o v a d ef a ult e d o n h er st u d e nt l o a n, s h e r e c ei v e d a l ett er fr o m

D ef e n d a nt Pi o n e er Cr e dit R e c o v er y, I n c. ( “ Pi o n e er ”) st ati n g t h at s h e o w e d t h e m c oll e cti o n c osts o n

t o p of t h e u n p ai d b al a n c e of h er l o a n. S h e s u e d Pi o n e er, all e gi n g t h at t h e c oll e cti o n l ett ers s h e a n d

ot h ers r e c ei v e d fr o m D ef e n d a nt vi ol at e vari o us pr o visi o ns of t h e F air D e bt C oll e cti o n Pr a cti c es A ct,

1 5 U. S. C. § 1 6 9 2 et se q. (t h e “ F D C P A ”), b e c a us e t h e y misl e a di n gl y i n cl u d e d p ost - d ef a ult c oll e cti o n

c osts as p art of t h e b al a n c e c urr e ntl y d u e, e v e n t h o u g h t h es e c osts h a d n ot y et b e e n i n c urr e d.

H o w e v er, b e c a us e t h e c oll e cti o n l ett er d o es n ot c o nt ai n a n y f als e, misl ea di n g, or d e c e pti v e

r e pr es e nt ati o ns, Pl ai ntiff’s cl ai m t h at it i nfri n g e d t h e F D C P A l a c ks m erit.

     I.          BACK GR O U N D

           I n 2 0 0 8, Pl ai ntiff a p pli e d f or a st u d e nt l o a n fr o m t h e U. S. D e p art m e nt of E d u c ati o n ( “ E D ”)

o n h er d a u g ht er’s b e h alf . C o m pl ai nt, D kt. N o. 1 ( “ C o m pl. ”), at ¶ 2 2. T h e l o a n is g o v er n e d b y a

M ast er Pr o miss or y N ot e ( t h e “ M P N ”), w hi c h c o nt ai ns t h e f oll o wi n g p erti n e nt pr o visi o ns:

           Pr o mi s e t o P a y
           . . . If I f ail t o m a k e a n y pa y m e nt o n a n y l oa n m a d e u n d er t his M P N w h e n d u e, I will
           als o p a y r e as o n a bl e c oll e cti o n c osts, i n cl u di n g b ut n ot li mit e d t o att or n e y’s f e es,
           c o urt c osts, a n d ot h er f e es.

                                                                 ***
           L at e C h ar g e s a n d C oll e cti o n C o st s
                        T h e l e n d er m a y c oll e ct fr o m m e: (i) a l at e c har g e f or e a c h lat e i nst all m e nt
           p a y m e nt if I f ail t o m a k e a n y p art of a r e q uir e d i nst all m e nt p a y m e nt wit hi n 1 5 d a ys
           aft er t h e d at e it b e c o m es d u e, a n d (ii) a n y ot h er c h ar g es a n d f e es t h at ar e p er mitt e d
           b y t h e A ct [ Hi g h er E d u c ati o n A ct of 1 9 6 5 a n d a p pli c a bl e E D r e g ul ati o ns] f or t h e
           c oll e cti o n of m y l o a n(s). If I d ef a ult o n a n y l o a n(s), I will p a y r e as o n a bl e c oll e cti o n
           f e es a n d c osts, pl us c o urt c osts a n d att or n e y f e es.
                                                                 ***
           C o n s e q u e n c e s of D ef a ult — D ef a ult is d efi n e d i n d et ail i n m y M P N. If I d ef a ult,
           t h e e ntir e u n p ai d b ala n c e a n d c oll e cti o n f e es o n t h e a p pli c a bl e l o a n(s) will b e c o m e
           i m m e di at el y d u e a n d p a y a bl e. F ail ur e t o r e p a y a n y l o a n m a d e u n d er t his M P N m a y
           r es ult i n a n y or all of t h e f oll o wi n g: . . . C oll e cti o n c h ar g es (i n cl u di n g att or n e y f e es)
           b ei n g ass ess e d a g ai nst m e, . . .

I d. at ¶ ¶ 2 3, 6 3; M e m or a n d u m i n S u p p ort of M oti o n t o Dis miss, D kt. N o. 2 6 ( “ D ef.’s M e m. ”), at 1

& E x. 1, at      E C F p p. 2, 4, 9.

           Aft er Pl ai ntiff d ef a ult e d o n t h e st u d e nt l oa n, E D r ef err e d it t o D ef e n d a nt Pi o n e er f or

c oll e cti o n. C o m pl. ¶ 2 8; M e m or a n d u m i n O p p ositi o n t o M oti o n t o Dis miss, D kt. N o. 2 8 ( “ Pl.’s

M e m. ”), at 1 -4. Att e m pti n g t o c oll e ct o n t h at d e bt, Pi o n e er m ail e d Pl ai ntiff a l ett er d at e d J u n e 2 2,

2 0 1 8, it e mi zi n g P lai ntiff’s o utst a n di n g b al a n c e as f oll o ws:

                             P RI N CI P A L B A L              I N T E R ES T
                             $ 6 3, 1 0 8. 5 6                  $ 1 5, 8 6 0. 3 0
                             C O L L E C TI O N C H A R G E C U R R E N T B A L A N C E
                             $ 1 9, 2 2 1. 0 3                  $ 9 8, 1 8 9. 8 9
                                                            ...
 Cr e dit or                  Pri n ci p al        I nt R at e                 I nt er e st                            C oll e cti o n C h ar g e
 U. S. D e p art m e nt       $ 3 3, 1 0 0. 3 2    8. 5 %                      $ 8, 3 1 7. 6 2                         $ 1 0, 0 8 1. 1 8
 of E d u c ati o n
 U. S. D e p art m e nt        $ 3 0, 0 0 8. 2 4            8. 5 %                        $ 7, 5 4 2. 4 6              $ 9, 1 3 9. 8 5
 of E d u c ati o n

C o m pl. ¶ ¶ 2 9, 3 1 -3 3 & E x. A. T his l ett er als o st at e d t h at “[ a]s y o u w er e pr e vi o usl y n otifi e d, Pi o n e er

Cr e dit R e c o v er y, I n c. has b e e n assi g n e d t o c oll e ct t h e a b o v e m e nti o n e d d e bt. . . . As of t h e d at e of

t his l ett er, t h e b al a n c e s h o w n is o w e d. ” I d. at E x. A. Ess e nti all y, Pi o n e er’s l ett er ass ert e d t h at as of

J u n e 2 2, 2 0 1 8, Pl ai ntiff o w e d a t ot al of $ 9 8, 1 8 9. 8 9, of w hi c h $ 1 9, 2 2 1. 0 3 c o m pris e d a “ C oll e cti o n

C h ar g e. ” I d. at ¶ 3 7 & E x. A. Pl ai ntiff di d n ot p a y a n y of t h e o utst a n di n g d e bt. I d. at ¶ ¶ 3 8 -3 9.

I nst e a d, s h e s u e d Pi o n e er o n N o v e m b er 2 6, 2 0 1 8 , all e gi n g t h at Pi o n e er h a d vi ol at e d t h e F D C P A.

                                                                         2
           T h e gr a v a m e n of Pl ai ntiff’s c o m pl ai nt is t h at Pi o n e er’s i niti al d e bt c oll e cti o n l ett er f als el y

r e pr es e nt e d t h at t h e $ 1 9, 2 2 1. 0 3 c oll e cti o n f e e was d u e at t h e ti m e t h e l ett er was s e nt I d. at ¶ ¶ 4 2, 5 2 .

T h es e c oll e cti o n c h ar g es, Pl ai ntiff ar g u es, “r e pr es e nt[ e d] t h e c o nti n g e n c y f e e a gr e e m e nt b et w e e n

[ Pi o n e er] a n d [ E D] rat h er t h a n a pr e- p ai d, fl at f e e ” t h at Pl ai ntiff m ust p a y Pi o n e er. I d. at ¶ 4 0. T h at

is, Pl ai ntiff all e g es t h at t h e $ 1 9, 2 2 1. 0 3 f e e w as a n a m o u nt Pi o n e er c o ul d p er missi bl y c h ar g e E D f or

t h e c oll e cti o n of Pl ai ntiff’s o utst a n di n g d e bt ( a n d w hi c h w as c o nti n g e nt u p o n Pi o n e er d oi n g s o), b ut

w hi c h c o ul d n ot b e pass e d o n t o Pl ai ntiff u ntil E D i n c urr e d t his f e e . See Pl.’s M e m. at 1 0 -1 4;

C o m pl. ¶ ¶ 4 0 -4 5. F urt h er, Pl ai ntiff ar g u es t h at b e c a us e t h es e c h ar g es w er e c o nti n g e nt u p o n Pi o n e er

c oll e cti n g o n Ossi p o v a’s o utst a n di n g d e bt; if ( or w h e n) a n y c oll e cti o n c osts w er e d u e, Pi o n e er w o ul d

h a v e t o c al c ul at e t h e a m o u nt s h e o w e d b as e d o n t h e p er c e nt a g e of h er d e bt Pi o n e er a ct u all y

c oll e ct e d, r at h er t h a n t h e t ot al a m o u nt of d e bt E D r ef er r e d t o Pi o n e er f or c oll e cti o n. C o m pl. at

¶ 5 7. B ut w h e n Pl ai ntiff r e c ei v e d Pi o n e er’s l ett er, Pi o n e er h a d n ot bill e d, c har g e d, or b e e n p ai d

$ 1 9, 2 2 1. 0 3 b y E D, n or h a d Pi o n e er fil e d a n a cti o n i n a n y c o urt or b e e n a war d e d t h e c oll e cti o n c osts

of Pl ai ntiff’s u n d erl yi n g d e bt. I d. at ¶ ¶ 4 0 -4 7.        Ess e nti all y, w hil e Pl ai ntiff d o es n ot dis p ut e t h at s h e

w o ul d b e o bli g at e d t o p a y c oll e cti o n f e es at s o m e p oi nt i n t h e f ut ur e, s h e c o nt e n ds t h at n o s u c h f e es

c o ul d h a v e b e e n d u e w h e n s h e r e c ei v e d t his i niti al c oll e cti o n l ett er, as Pi o n e er h a d n ot y et c oll e ct e d

a n y d e bt fr o m Pl ai ntiff or i n c urr e d a n y e x p e ns e i n att e m pti n g t o d o s o. I d. at ¶ ¶ 3 9 -4 7.

           A c c or di n gl y , Plai ntiff all e g es t h at Pi o n e er’s l ett er vi ol at e d v ari o us pr o visi o ns of t h e F D C P A,

i n cl u di n g: ( 1) s e cti o n 1 6 9 2 e, i n t h at it w as f als e a n d misl e a di n g f or Pi o n e er t o i n cl u d e t h e $ 1 9, 2 2 1. 0 3

c oll e cti o n c har g e s h e di d n ot y et o w e as p art of t h e c urr e nt b al a n c e d u e i n its J u n e 2 2, 2 0 1 8

c oll e cti o n l ett er; a n d ( 2) s e cti o n 1 6 9 2f, i n t h at t his f als e a n d misl e a di n g r e pr es e nt ati o n c o nstit ut e d

t h e us e of a n u nf air or u n c o ns ci o n a bl e m ea ns t o c oll e ct or att e m pt t o c oll e ct a n a m o u nt n ot

e x pr essl y a ut h ori z e d b y t h e M P N . I d. at ¶ ¶ 5 4-6 5. Pl ai ntiff als o ass erts t h at Pi o n e er s e nt si mil ar

c oll e cti o n l ett ers t o ot h er c o ns u m ers i n N e w Y or k C o u nt y w h o p ai d t h es e c oll e cti o n c h ar g es t h at



                                                                           3
w er e n ot d u e a n d o wi n g. I d. at ¶ ¶ 3 8, 4 8 -4 9. Pi o n e er n o w m o v es t o dis miss Pl ai ntiff’s c o m pl ai nt

p urs u a nt t o F e d. R. Ci v. P. 1 2( b)( 6). See D kt. N os. 2 5 -2 7, 3 0.

     II.         L E GAL STA N DA R D

            I n d e ci di n g a m oti o n t o dis miss u n d er R ul e 1 2( b)( 6), t h e C o urt m ust “ a c c e pt[] all f a ct u al

all e gati o ns [i n t h e c o m pl ai nt] as tr u e a n d dr a w[] all r e as o n a bl e i nf er e n c es i n t h e pl ai ntiff’s f a v or. ”

Di Folco v. M S N B C C a ble L. L. C. , 6 2 2 F. 3 d 1 0 4, 1 1 0-1 1 ( 2 d Cir. 2 0 1 0) ( q u oti n g S ho mo v. City of Ne w

Yor k , 5 7 9 F. 3 d 1 7 6, 1 8 3 ( 2 d Cir. 2 0 0 9)). T o a v oi d dis missal, a c o m pl ai nt m ust all e g e “s uffi ci e nt

f a cts, t a k e n as tr u e, t o st at e a pl a usi bl e cl ai m f or r eli ef. ” Jo h nso n v. Priceli ne.co m, I nc., 7 1 1 F. 3 d 2 7 1, 2 7 5

( 2 d Cir. 2 0 1 3) ( citi n g Bell Atl. Cor p. v. T wo m bly , 5 5 0 U. S. 5 4 4, 5 5 5-5 6 ( 2 0 0 7)). C o urts f oll o w a “t w o-

pr o n g e d a p pr o a c h ” i n d et er mi ni n g pl a usi bilit y. As hcroft v. I q b al , 5 5 6 U. S. 6 6 2, 6 7 9 ( 2 0 0 9). “ First,

alt h o u g h ‘ a c o urt m ust a c c e pt as tr u e all of t h e all e gati o ns c o nt ai n e d i n a c o m pl ai nt,’ t h at ‘t e n et’ ‘is

i n a p pli c a bl e t o l e gal c o n cl usi o ns’ a n d ‘t hr e a d b ar e r e cit als of t h e el e m e nts of a c a us e of a cti o n,

s u p p ort e d b y m er e c o n cl us or y st at e m e nts, d o n ot s uffi c e.’ ” H arris v. Mills , 5 7 2 F. 3 d 6 6, 7 2 ( 2 d Cir.

2 0 0 9) ( q u oti n g I q b al, 5 5 6 U. S. at 6 7 8) ( alt er ati o ns o mitt e d). S e c o n d, a c o urt d et er mi n es “ w h et h er t h e

‘ w ell-pl ea d e d f a ct ual all e gati o ns,’ ass u m e d t o b e tr u e, ‘ pl a usi bl y gi v e ris e t o a n e ntitl e m e nt t o r eli ef.’ ”

H ay de n v. P aterso n , 5 9 4 F. 3 d 1 5 0, 1 6 1 ( 2 d Cir. 2 0 1 0) ( q u oti n g I q b al, 5 5 6 U. S. at 6 7 9). D e ci di ng

w h et h er a c o m pl ai nt st at es a pl a usi bl e cl ai m is a “ c o nt e xt -s p e cifi c t as k t h at r e q uir es t h e r e vi e wi n g

c o urt t o dr a w o n its j u di ci al e x p eri e n c e a n d c o m m o n s e ns e. ” I q b al, 5 5 6 U. S. at 6 7 9. T o satisf y t h e

“ pl a usi bilit y ” r e q uir e m e nt, t h e pl ai ntiff m ust pl e a d f a cts t h at p er mit t h e c o urt “t o dr a w t h e

r e as o n a bl e i nf er e n c e t hat t h e d ef e n d a nt is li a bl e f or t h e mis c o n d u ct all e g e d. ” Id. at 6 7 8 ( citi n g

T wo m bly , 5 5 0 U. S. at 5 5 6).

              W hil e t h e Co urt m ust a c c e pt m at eri al all e g ati o ns i n a c o m pl ai nt as tr u e, it n e e d n ot a cc e pt

c o n cl us or y all e gati o ns. See Hirsc h v. Art h ur A n derso n & Co. , 7 2 F. 3 d 1 0 8 5, 1 0 9 2 ( 2 d Cir. 1 9 9 5).

Alt h o u g h a c o urt is n or m all y li mit e d t o t h e c o nt e nts of t h e c o m pl ai nt i n c o nsi d eri n g a m oti o n t o

dis miss p urs u a nt t o R ul e 1 2( b)( 6), d o c u m e nts ot h er t h a n t h e c o m pl ai nt m a y p er missi bl y b e

                                                                           4
c o nsi d er e d i n c ert ai n cir c u mst a n c es, s u c h as w h e n t h e y ar e eit h er att a c h e d t o t h e c o m pl ai nt or

i n c or p or at e d i nt o it b y r ef er e n c e a n d i nt e gr al t o its all e g ati o ns. See Rot h v. Je n ni ngs , 4 8 9 F. 3 d 4 9 9, 5 0 9

( 2 d Cir. 2 0 0 7); see also Ac ker m a n v. Loc al U nio n 3 6 3, I nt’l B h d. of Elec. Wor kers , 4 2 3 F. S u p p. 2 d 1 2 5, 1 2 7

( S. D. N. Y. 2 0 0 6) ( “ T h e classi c e x a m pl es of d o c u m e nts t h at m a y b e c o nsi d er e d o n a m oti o n t o

dis miss e v e n t h o u g h t h e pl ai ntiff d o es n ot p h ysi c all y att a c h t h e m t o t h e c o m pl ai nt ar e t h e c o ntr a cts

t h at u n d erli e t h e clai ms i n s uit . . . . ”). It is als o w ell est a blis h e d t h at “ a distri ct c o urt m a y r el y o n

m att ers of p u bli c r e c or d i n d e ci di n g a m oti o n t o dis miss u n d er R ul e 1 2( b)( 6), i n cl u di n g cas e l a w a n d

st at ut es. ” P a ni v. E m pi re Bl ue Cross Bl ue S hiel d, 1 5 2 F. 3 d 6 7, 7 5 ( 2 d Cir. 1 9 9 8).

     III.        DI S C U S SI O N

             T h e F D C P A is a c o ns u m er pr ot e cti o n st at ut e, e n a ct e d b y C o n gr ess t o “t o eli mi n at e a b usi v e

d e bt c oll e cti o n pr a cti c es b y d e bt c oll e ct ors, t o i ns ur e t h at t h os e d e bt c oll e ct ors w h o r efr ai n fr o m

usi n g a b usi v e d e bt c oll e cti o n pr a cti c es ar e n ot c o m p etiti v el y disa d va nt a g e d, a n d t o pr o m ot e

c o nsist e nt St at e a cti o n t o pr ot e ct c o ns u m ers a g ai nst d e bt c oll e cti o n a b us es. ” 1 5 U. S. C. § 1 6 9 2( e).

C o n gr ess w as s p urr e d b y “ a b u n d a nt e vi d e n c e of t h e us e of a b usi v e, d e c e pti v e, a n d u nf air d e bt

c oll e cti o n pr a cti c es b y m a n y d e bt c oll e ct ors ” w hi c h w as a “ wi d es pr e a d a n d s eri o us n ati o n al

pr o bl e m. ” 1 5 U. S. C. § 1 6 9 2( a); Ari as v. G ut ma n, Mi nt z, B a ker & So n ne nfel dt L L P , 8 7 5 F. 3 d 1 2 8, 1 3 4

( 2 d Cir. 2 0 1 7). Gi v e n t his hist or y, c o urts h a v e d et er mi n e d t h at t h e t er ms of t h e F D C P A “ m ust b e

c o nstr u e d i n li b er al f as hi o n ” t o eff e ct u at e “ t h e u n d erl yi n g C o n gr essi o n al p ur p os e. ” Vi nce nt v. Mo ney

Store , 7 3 6 F. 3 d 8 8, 9 8 ( 2 d Cir. 2 0 1 3) ( q u ot ati o n o mitt e d).

            “ T o st at e a cl ai m u n d er t h e F D C P A, a pl ai ntiff m ust s h o w ( 1) s h e h as b e e n t h e o bj e ct of

c oll e cti o n a cti vit y arisi n g fr o m c o ns u m er d e bt, ( 2) t h e d ef e n d a nt is a d e bt c oll e ct or as d efi n e d b y t h e

F D C P A, a n d ( 3) t h e d ef e n d a nt h as e n g a g e d i n a n a ct or o missi o n pr o hi bit e d b y t h e F D C P A. ”

Jo h nso n-Gelli ne a u v. Stei ne & Assocs., P. C. , N o. 1 6-C V -9 9 4 5 ( K M K), 2 0 1 8 W L 1 6 0 5 5 7 4, at * 1 0

( S. D. N. Y. M ar. 2 9, 2 0 1 8); see also, e.g., Co b ur n v. P. N. Fi n. , N o. 1 3-c v -1 0 0 6 ( A D S) ( SI L), 2 0 1 5 W L

5 2 0 3 4 6, at * 3 ( E. D. N. Y. F e b. 9, 2 0 1 5) (sa m e). “[ A] si n gl e vi ol ati o n of t h e F D C P A is s uffi ci e nt t o

                                                                          5
i m p os e li a bilit y. ” Ellis v. Solo mo n & Solo mo n, P. C. , 5 9 1 F. 3 d 1 3 0, 1 3 3 ( 2 d Cir. 2 0 1 0). A d diti o n all y,

“[ d] e bt c oll e ct ors t h at vi olat e t h e F D C P A ar e stri ctl y li a bl e, m e a ni n g t hat ‘ a c o ns u m er n e e d n ot

s h o w i nt e nti o n al c o n d u ct b y t h e d e bt c oll e ct or t o b e e ntitl e d t o d a m a g es.’ ” E asterli ng v. Collect o, I nc.,

6 9 2 F. 3 d 2 2 9, 2 3 4 ( 2 d Cir. 2 0 1 2) ( q u oti n g R ussell v. E q uif a x A. R. S. , 7 4 F. 3 d 3 0, 3 3 ( 2 d Cir. 1 9 9 6)).

           Pl ai ntiff all e g es vi ol ati o ns of t w o s p e cifi c s e cti o ns of t h e F D C P A: s e cti o n 1 6 9 2 e, w hi c h

pr o hi bits a d e bt c oll e ct or fr o m “ us[i n g ] a n y f als e, d e c e pti v e, or misl e a di n g r e pr es e nt ati o n or m e a ns

i n c o n n e cti o n wit h t h e c oll e cti o n of a n y d e bt, ” a n d s e cti o n 1 6 9 2f, w hi c h pr os cri b es t h e us e of

“ u nf air or u n c o ns ci o n a bl e m e a ns t o c oll e ct or att e m pt t o c oll e ct a n y d e bt. ” See also Ari as , 8 7 5 F.3 d

at 1 3 5 -3 6 ( “S e cti o n 1 6 9 2 e m ai nl y t ar g ets pr a cti c es t h at t a k e a d va nt a g e of a d e bt or’s n ai v et e or l a c k of

l e g al a c u m e n. S e cti o n 1 6 9 2f, m e a n w hil e, is ai m e d at pr a cti c es t h at gi v e t h e d e bt c oll e ct or a n u nf air

a d v a nt a g e o v er t h e d e bt or or ar e i n h er e ntl y a b u si v e. ”). E v e n t h o u g h t h e y t ar g et diff er e nt t y p es of

mis c o n d u ct, s e cti o ns 1 6 9 2 e a n d 1 6 9 2f ar e “ br o a d, p ot e nti all y o v erla p pi n g, a n d ar e n ot m ut u all y

e x cl usi v e , ” m e a ni n g t h at t h e sa m e c o n d u ct b y a d e bt c oll e ct or c a n p ot e ntiall y vi ol at e b ot h s e cti o ns at

o n c e. I d. ( q u ot ati o n o mitt e d).

           B e c a us e t h e t hr ust of Pl ai ntiff’s c o m pl ai nt is t h at Pi o n e er’s c oll e cti o n l ett er f als el y

r e pr es e nt e d t h at c ert ai n c oll e cti o n f e es wer e c urr e ntl y d u e e v e n t h o u g h t hos e f e es h a d n ot y et b e e n

i n c urr e d, t h e q u esti o n of w h et h er t h e l ett er i nfri n g e d s e cti o n 1 6 9 2e is of pri m ar y i m p ort a n c e, gi v e n

t h at t h e all e g e d vi ol ati o n of 1 6 9 2f fl o ws fr o m a n d n e c essaril y d e p e n ds o n w h et h er a n y

r e pr es e nt ati o ns i n Pi o n e er’s l ett er w er e, i n f a ct, f als e a n d misl e a di n g. T h at is t o sa y , if t h e l ett er

c o nt ai n e d r e pr es e nt ati o ns t h at w er e f als e a n d misl e a di n g i n c o ntr a v e nti o n of 1 6 9 2 e, t h e n it f oll o ws

t h at t h e l ett er als o c o nstit ut e d t h e us e of u nf air or u n c o ns ci o n a bl e m ea ns t o c oll e ct or att e m pt t o

c oll e ct o n a d e bt, c o ntr ar y t o 1 6 9 2f . C o n v ers el y, if t h er e w as n ot hi n g f als e a n d misl e a di n g i n t h e

l ett er, t h e c o m pl ai nt all e g es n ot hi n g els e u nf air or u n c o ns ci o n a bl e a b o ut it. “ W h et h er a c oll e cti o n

l ett er is ‘f als e, d e c e pti v e, or misl e a di n g’ u n d er t h e F D C P A is d et er mi n e d fr o m t h e p ers p e cti v e of t h e

o bj e cti v e ‘l e ast s o p histi c at e d c o ns u m er.’ U n d er t his st a n d ar d, ‘ c oll e cti o n n oti c es c a n b e d e c e pti v e if

                                                                           6
t h e y ar e o p e n t o m or e t h a n o n e r e as o n a bl e i nt er pr etati o n, at l e ast o n e of w hi c h is i n a c c ur at e.’ ”

E asterli ng , 6 9 2 F. 3 d at 2 3 3 ( q u oti n g Clo mo n v. J ac kso n , 9 8 8 F. 2 d 1 3 1 4, 1 3 1 8-1 9 ( 2 d Cir. 1 9 9 3)).

           I n m o vi n g f or dis missal p urs u a nt t o R ul e 1 2( b)( 6), Pi o n e er d o es n ot dis p ut e t h at Pl ai ntiff h as

a d e q u at el y pl ea d e d t h at s h e h as b e e n t h e o bj e ct of c oll e cti o n a cti vit y arisi n g fr o m c o ns u m er d e bt

a n d t h at Pi o n e er is a d e bt c oll e ct or as d efi n e d b y t h e F D C P A. R at h er, Pi o n e er c o nt e n ds t h at as a

m att er of l a w, Pl ai ntiff h as f ail e d t o a d e q u at el y all e g e t h at it e n g a g e d i n a n a ct or o missi o n pr o hi bit e d

b y t h e F D C P A , ar g ui n g t h at n ot hi n g i n t h eir l ett er was f als e, misl e a di n g, or u n a ut h ori z e d b y t h e

M P N g o v er ni n g Pl ai ntiff’s l o a n.

                 A. Pi o n e er’ s J u n e 2 2, 2 01 8 c oll e cti o n l ett er d o e s n ot c o nt ai n a n y f al s e or
                    mi sl e a di n g r e pr e s e nt ati o n s.

           Pl ai ntiff ass erts t h at Pi o n e er’s i n cl usi o n of t h e $ 1 9, 2 2 1. 0 3 c oll e cti o n c h ar g e as p art of t h e

c urr e nt b al a n c e d u e i n its J u n e 2 2, 2 0 1 8 l ett er was f als e , d e c e pti v e, a n d misl e a di n g , as s h e c o nt e n ds

t h at n o s u c h f e e c o ul d y et h a v e b e e n d u e b e ca us e Pi o n e er h a d n ot c oll e ct e d a n y d e bt fr o m h er or

i n c urr e d a n y e x p e ns e i n att e m pti n g t o d o s o. Pi o n e er dis p ut es t his, ar g ui n g t h at th e Hi g h er

E d u c ati o n A ct of 1 9 6 5 ( t h e “ H E A ”) w hi c h e x pr essl y g o v er ns Pl ai ntiff’s M P N d o es n ot ti e

ass ess m e nt of c oll e cti o n c h ar g es t o t h e a m o u nt of d e bt a ct u all y c oll e ct e d or t o t h e c osts i n c urr e d i n

t h e c oll e cti o n pr o c ess. D ef.’s M e m. at 2. R at h er, Pi o n e er ass erts t h at t h e H E A m er el y m a n dat es t h e

ass es s m e nt of “r e as o n a bl e ” c oll e cti o n c osts w h e n a b orr o w er d ef a ult s, a n d t h at b e c a us e H E A’s

i m pl e m e nti n g r e g ul ati o ns a n d E D’s pr o c e d ur e m a n u al all o w f or c oll e cti o n c har g es of u p t o 2 4. 3 4 %

of t h e o utst a n di n g pri n ci p al a n d i nt er est f or l o a ns pl a c e d wit h c oll e cti o n a g e n ci es, a n y c oll e cti o n

c h ar g es n ot e x c e e di n g t h at a m o u nt ar e “r e as o n a bl e ” as a m att er of l a w. I d. at 3 -4, 8 -1 0 .

F urt h er m or e, Pi o n e er ar g u es t h at b e c a us e t h e M P N s etti n g f ort h t h e a gr e e d - u p o n t er ms of

Pl ai ntiff’s l o a n e x pr essl y pr o vi d es t h at c oll e cti o n c osts ar e “i m m e di at el y d u e a n d p a y a bl e ” u p o n

d ef a ult, s h e w as o bli g e d t o p a y t h es e “r e as o n a bl e ” c oll e cti o n c osts i m m e di at el y u p o n h er d ef a ult. I d.

at 1 0 - 1 1. T h us, Pi o n e er c o nt e n ds, it w as n eit h er f als e, d e c e pti v e, or misl e a di n g t o i n cl u d e t h e


                                                                           7
$ 1 9, 2 2 1. 0 3 c oll e cti o n c h ar g e i n t h e c urr e nt b al a n c e list e d i n its J u n e 2 2, 2 0 1 8 i niti al c oll e cti o n l ett er,

n or w as it a n att e m pt t o c oll e ct f e es fr o m Pl ai ntiff t h at w er e u n a ut h ori z e d b y t h e M P N g o v er ni n g

t h e l o a n. I d. at 1 1 -1 3.

           T h e t er ms of t h e M P N g o v er ni n g Pl ai ntiff’s st u d e nt l o a n pr o vi d e t h at, if s h e d ef a ult e d, s h e

w o ul d b e o bli g at e d t o p a y “r e as o n a bl e c oll e cti o n f e es a n d c osts ” w hi c h w o ul d b e c o m e “i m m e diat el y

d u e a n d p a ya bl e ” u p o n h er d ef a ult . I d., E x. 1 at E C F p p. 4, 9. Pl ai ntiff als o a gr e e d i n t h e M P N t h at

E D w o ul d b e p er mitt e d t o c oll e ct fr o m h er “ a n y ot h er c h ar g es a n d f e es t h at ar e p er mitt e d b y t h e

A ct f or t h e c oll e cti o n of m y l o a n(s). ” I d., E x. 1 at E C F p. 4 ( “[ T] h e A ct ” is s p e cifi e d i n t h e M P N t o

r ef er t o “t h e Hi g h er E d u cati o n A ct of 1 9 6 5 . . . a n d a p pli c a bl e U. S. D e part m e nt of E d u c ati o n

r e g ul ati o ns. ”). S e cti o n 4 8 4( a) of t h e H E A, as a m e n d e d, pr o vi d es t h at “ a b orr o w er w h o h as

d ef a ult e d o n a [st u d e nt] l o a n s h all b e r e q uir e d t o p a y . . . r e as o n a bl e c oll e cti o n c osts. ” 2 0 U. S. C.

§ 1 0 9 1 a( b)( 1).

           Alt h o u g h t h e H E A is sil e nt as t o w h at e x a ctl y c o nstit ut es “r e as o n a bl e c oll e cti o n

c osts, ” t h e D e p art m e nt of E d u c ati o n h as iss u e d r e g ul ati o ns i nt er pr eti n g t his t er m . T h es e

r e g ul ati o ns pr o vi d e, i n p erti n e nt p art:

           C oll e cti o n c h ar g es. W h et h er or n ot pr o vi d e d f or i n t h e b orr o w er’s pr o miss or y n ot e
           a n d s u bj e ct t o a n y li mit ati o n o n t h e a m o u nt of t h os e c osts i n t h at n ot e, t h e g u ar a nt y
           a g e n c y s h all c h ar g e a b orr o w er a n a m o u nt e q u al t o r e as o n a bl e c osts i n c urr e d b y t h e
           a g e n c y i n c oll e cti n g a l oa n o n w hi c h t h e a g e n c y has p ai d a d ef a ult or b a n kr u pt c y
           cl ai m. T h es e c osts m a y i n cl u d e, b ut ar e n ot li mit e d t o, all att or n e y’s f e es, c oll e cti o n
           a g e n c y c h ar g es, a n d c o urt c osts. [ S u bj e ct t o e x c e pti o ns n ot a p pli c a bl e h er e], t h e
           a m o u nt c h ar g e d a b orr o w er m u st e q u al t h e l ess er of—

                       (i) T h e a m o u nt t h e sa m e b orr o w er w o ul d b e c h ar g e d f or t h e c ost of
                       c oll e cti o n u n d er t h e f or m ul a i n 3 4 C F R 3 0. 6 0; or

                       (ii) T h e a m o u nt t h e sa m e b orr o w er w o ul d b e c h ar g e d f or t h e c ost of
                       c oll e cti o n if t h e l oa n w as h el d b y t h e U. S. D e p a rt m e nt of E d u c ati o n.

3 4 C. F. R. § 6 8 2. 4 1 0( b)( 2). 3 4 C. F. R. § 3 0. 6 0( b) i n t ur n pr o vi d es t h at “if t h e S e cr et ar y us es a

c oll e cti o n a g e n c y t o c oll e ct a d e bt o n a c o nti n g e nt f e e b asis, t h e S e cr et ar y c har g es t h e d e bt or,

a n d c oll e cts t hr o u g h t h e a g e n c y, a n a m o u nt s uffi ci e nt t o r e c o v er —( 1) T h e e ntir e a m o u nt of

                                                                             8
t h e d e bt; a n d ( 2) T h e a m o u nt t h at t h e S e cr et ar y is r e q uir e d t o p a y t h e a g e n c y f or its

c oll e cti o n s er vi c es. ” T h e r e g ul ati o n t h e n s ets f ort h a f or m ul a d esi g n e d t o esti m at e t h e

a v er a g e c ost of st u d e nt l o a n c oll e cti o n a cti viti es u n d ert a k e n b y pri v at e c oll e cti o n a g e n ci es, see

3 4 C. F. R. § 3 0. 6 0( c) -( d), w hi c h w as “ a d o pt e d b y [ E D] as a m a k e w h ol e a p pr o a c h a p pli e d t o

c oll e ct t h e c osts i n c urr e d b y g u ar a nt ors a cr oss t h e e ntir e p ortf oli o of d ef a ult e d l o a ns, as

o p p os e d t o att e m pti n g t o c al c ulat e t h e a ct u al c oll e cti o n c osts i n c urr e d wit h r es p e ct t o e a c h

l o a n. ” U nite d States v. Vil us , 4 1 9 F. S u p p. 2 d 2 9 3, 2 9 8 n. 3 ( E. D. N. Y. 2 0 0 5) ( q u ot ati o n

o mitt e d) ; see also D o u g R e n dl e m a n & S c ott W ei n g art, Collectio n of St u de nt Lo a ns: A C ritic al

E x a mi natio n , 2 0 W as h. & L e e J. Ci vil Rts. & S o c. J ust. 2 1 5, 2 4 1-4 2 ( 2 0 1 4). Bas e d o n t his

f or m ul a, E D r e g ul ati o ns c urr e ntl y p er mit pri v at e c oll e cti o n a g e n ci es li k e Pi o n e er t o ass ess

fl at r at e c oll e cti o n c osts of u p t o 2 4. 3 4 % of t h e o utst a n di n g pri n ci p al a n d i nt er est of

d ef a ult e d st u d e nt l o a ns pl a c e d wit h t h e m f or c oll e cti o n. See U. S. D e p’t of E d u c., P C A

Proce d ures M a n u al: 2 0 0 9 E D Collectio ns Co ntr act 2 2 -2 3 ( 2 0 0 9),

htt ps: / / w w w.st u d e ntl o a n b orr o w er assist a n c e. or g / w p- c o nt e nt / u pl o a ds / 2 0 1 3 / 0 5 / 2 0 0 9- p c a-

pr o c e d ur es. p df.

            Pi o n e er i n di c at e d i n t h eir J u n e 2 2, 2 0 1 8 l ett er t o Pl ai ntiff aft er h er d ef a ult t h at h er

o utst a n di n g pri n ci p al a n d i nt er est t ot al e d $ 7 8, 9 6 8. 8 6, a n d t h at t h e ass o ci at e d c oll e cti o n c h ar g e w as

$ 1 9, 2 2 1. 0 3 — e x a ctl y 2 4. 3 4 % of $ 7 8, 9 6 8. 8 6. 1 Gi v e n t h is, t h e C o urt fi n ds it i m p ossi bl e t o r e c o n cil e


1   Coll e cti o n c osts ar e r e as o n a bl e as a m att er of l a w s o l o n g as t h e y c o m p ort wit h t h e E D r e g ul ati o ns
i nt er pr eti n g t h e H E A’s “r e as o n a bl e c oll e cti o n c osts ” l a n g u a g e. W h er e a c o urt is as k e d t o e v al u at e a n a g e n c y’s
i nt er pr et ati o n of a m bi g uit y i n a st at ut e it a d mi nist ers, “‘t h e q u esti o n . . . is w h et h er t h e a g e n c y’s a ns w er is
b as e d o n a p er missi bl e c o nstr u cti o n of t h e st at ut e’ at iss u e. ” C ats kill Mts. C h ptr. Of Tro ut U nli mite d, I nc. v.
U nite d St ates E P A , 8 4 6 F. 3 d 4 9 2, 5 0 7 ( 2 d Cir. 2 0 1 7) ( q u oti n g C hevro n U. S. A. I n c. v. N R D C, 4 6 7 U. S. 8 3 7, 8 4 3
( 1 9 8 4)). A c o urt d ef ers t o a n a g e n c y’s i nt er pr et ati o n “s o l o n g as it is s u p p ort e d b y a r e as o n e d e x pl a n ati o n,
a n d . . . is a r e as o n a bl e p oli c y c h oi c e f or t h e a g e n c y t o ma k e. ” I d. ( q u ot ati o n o mitt e d). T h e C o urt n ot es t h at
t h e r e g ul ati o ns at iss u e h er e w er e pr o m ul g at e d p urs u a nt t o n oti c e-a n d-c o m m e nt r ul e m a ki n g i n w hi c h E D
e x pl ai n e d t h eir r e as o ni n g a n d r es p o n d e d t o c o n c er ns fr o m c o m m e nt ers, a n d E D’s stat e d r ati o n al e h as b e e n
c o nsist e ntl y f o u n d r e as o n a bl e a n d w ell -s u p p ort e d w h e n s cr uti ni z e d b y c o urts i n t h e y e ars si n c e. See, e.g. , Bi ble
v. U nite d St u de nt Ai d F u n ds, I nc., 7 9 9 F. 3 d 6 3 3, 6 5 0-5 1 ( 7t h Cir. 2 0 1 5); Vil us , 4 1 9 F. S u p p. 2 d at 2 9 7-3 0 0 & n n.
2- 4; I n re Ke n ne dy, 5 6 8 B. R. 3 6 7, 3 73- 7 8 ( D. K a n. 2 0 1 7); E d uc. Cre dit Mg mt. Cor p. v. B ar nes , 3 1 8 B. R. 4 8 2, 4 8 7-9 2


                                                                                9
t h e c o n cl us or y all e g ati o ns i n Pl ai ntiff’s c o m pl ai nt t h at s h e di d n ot o w e t h e c oll e cti o n c osts i d e ntifi e d

i n Pi o n e er’s l ett er at t h e ti m e s h e r e c ei v e d it wit h t h e pr o visi o ns of t h e M P N, t h e H E A, a n d E D

r e g ul atio ns — w hi c h ar e i n c or p or at e d b y r ef er e n c e i nt o h er c o m pl ai nt — a n d w hi c h t o g et h er b eli e

Pl ai ntiff’s all e g ati o ns . T h e a gr e e d - u p o n t er ms of t h e M P N o bli g at e d Pl ai ntiff t o p a y “r e as o n a bl e

c oll e cti o n f e es a n d c osts ” t h at w o ul d b e c o m e “i m m e di at el y d u e a n d p a y a bl e ” u p o n h er d ef a ult a n d

w hi c h w o ul d b e g o v er n e d b y t h e H E A a n d a p pli ca bl e E D r e g ul ati o ns. As a r es ult, t h e C o urt

c o n cl u d es t h at Pi o n e er’s i n cl usi o n of t h e $ 1 9, 2 2 1. 0 3 c oll e cti o n c har g e i n its J u n e 2 2, 2 0 1 8 l ett er w as

n eit h er f als e, d e c e pti v e, or misl e a di n g, n or di d it c o nstit ut e t h e us e of u nf air or u n c o ns ci o n a bl e

m e a ns t o c oll e ct or att e m pt t o c oll e ct o n a d e bt . See Be a uvoir v. Isr ael , 7 9 4 F. 3 d 2 4 4, 2 4 8 & n. 4 ( 2 d

Cir. 2 0 1 5) ( affir mi n g dis missal of c o m pl ai nt w h os e c o n cl us or y all e g ati o ns w er e c o ntr a di ct e d b y f a cts

t h at j u di ci al n oti c e c o ul d pr o p erl y b e t a k e n of, w hi c h w er e c o nt ai n e d i n d o c u m e nts att a c h e d t o or

i n c or p or at e d b y r ef er e n c e i n t h e c o m pl ai nt).

                 B. T h er e i s n o a m bi g uit y i n t h e M P N’ s t er m s.

           Pl ai ntiff alt er n ati v el y ar g u es t h at dis missal s h o ul d b e pr e cl u d e d b e c a us e t h e t er ms of t h e

M P N g o v er ni n g h er l o a n ar e n ot cl e ar a b o ut w h e n c oll e cti o n c har g es w o ul d b e c o m e d u e, i m pl yi n g

t h at Pi o n e er’s i n cl usi o n of t h e c h ar g es i n t h e c oll e cti o n l ett er m a y h a v e ne v er t h el ess r u n af o ul of t h e

F D C P A ’s pr os cri pti o n of f als e, d e c e pti v e, or misl e a di n g r e pr es e nt ati o ns b e c a us e Pl ai ntiff

s u p p os e dl y h a d “ n e v er a gr e e d , or at l e ast it is a m bi g u o us, as t o w h e n t h e ‘ c oll e cti o n c osts’ /

‘ c oll e cti o n c h ar g es’ w er e d u e. ” Pl.’s M e m. at 5 -6, 1 0. Pl ai ntiff b as es t his ar g u m e nt o n t h e f a ct t h at

c oll e cti o n c har g es ar e dis c uss e d diff er e ntl y i n t w o s e p ar at e pr o visi o ns of t h e M P N . N a m el y, th e

“ L at e C h ar g es a n d C oll e cti o n C osts ” pr o visi o n i n w hi c h Pl ai ntiff a gr e e d t o “ pa y r e as o n a bl e


( S. D. I n d. 2 0 0 4), aff’ d s u b no m. Bl ac k v. E d uc. Cre dit Mg mt. Cor p. , 4 5 9 F. 3 d 7 9 6 ( 7t h Cir. 2 0 0 6); see also Kr use v.
Wells F argo Ho me Mortg., I nc. , 3 8 3 F. 3 d 4 9, 5 9 ( 2 d Cir. 2 0 0 4) ( “[ F] or m al a dj u di c ati o ns a n d i nt er pr et ati o ns
pr o m ul g at e d b y a n a g e n c y p urs u a nt t o n oti c e -a n d -c o m m e nt r ul e m a ki n g ar e g e n er all y a c c or d e d C hevro n
d ef er e n c e. ”). B e c a us e t h e a gr e e d-u p o n t er ms of Pl ai ntiff’s M P N all o w E D t o c oll e ct “ a n y ot h er c h ar g es a n d
f e es t h at ar e p er mitt e d b y t h e A ct [ d efi n e d as t h e H E A a n d a p pli c a bl e E D r e g ul ati o ns], ” t h e C o urt n e e d n ot
m a k e a n y fi n di n g t h at t h es e r e g ul ati o ns d es er v e C hevro n d ef er e n c e. D ef.’s M e m., E x. 1 at E C F p. 4.

                                                                             10
c oll e cti o n f e es a n d c osts ” u p o n d ef a ul t, d o es n ot pr o vi d e a s p e cifi e d ti m e p eri o d b y w hi c h Pl ai ntiff

m ust p a y t h os e c osts, w h er e as t h e l at er “ C o ns e q u e n c es of D ef a ult ” pr o visi o n pr o vi d es t h at “[i]f I

d ef a ult, t h e e ntir e u n p ai d b al a n c e a n d c oll e cti o n f e es . . . will b e c o m e i m m e diat el y d u e a n d p a ya bl e. ”

I d. at 5 -6. T h us, Pl ai ntiff ass erts t h at t h e M P N g o v er ni n g h er l o a n is “s us c e pti bl e t o m or e t h a n o n e

m e a ni n g as t o e x a ctl y w h e n t h e ‘ C oll e cti o n C h ar g e’ st at e d i n D ef e n d a nt’s d e bt c oll e cti o n w o ul d

b e c o m e d u e. ” I d.

           “ U n d er N e w Y or k l a w, t h e i niti al i nt er pr et ati o n of a c o ntr a ct is a m att er of l a w f or t h e c o urt

t o d e ci d e. I n cl u d e d i n t his i niti al i nt er pr et ati o n is t h e t hr es h ol d q u esti o n of w h et h er t h e t er ms of t h e

c o ntr a ct ar e a m bi g u o us. ” Ale x a n der & Ale x a n der Servs. v. T hese Cert ai n U n der writers at Lloy d’s , 1 3 6 F. 3 d

8 2, 8 6 ( 2 d Cir. 1 9 9 8) ( q u ot ati o ns o mitt e d); accor d, e.g. , W. W. W. Assocs. v. Gi a nco ntieri , 5 6 6 N. E. 2 d 6 3 9,

6 4 2 ( N. Y. 1 9 9 0) ( “ W h et h er or n ot a writi n g is a m bi g u o us is a q u esti o n of l a w t o b e r es ol v e d b y t h e

c o urts. ”). C o ntr a ct l a n g u a g e is a m bi g u o us if it is “ c a p a bl e of m or e t h a n o n e m e a ni n g w h e n vi e w e d

o bj e cti v el y b y a r eas o n a bl y i nt elli g e nt p ers o n w h o h as e x a mi n e d t h e c o nt e xt of t h e e ntir e i nt e gr at e d

a gr e e m e nt. ” Sayers v. Roc hester Tel. Cor p. S u p ple me nt al M a n age me nt Pe nsio n Pl a n , 7 F. 3 d 1 0 9 1, 1 0 9 5 ( 2 d

Cir. 1 9 9 3); see also Bree d v. I ns ur a nce Co. of Nort h A m. , 3 8 5 N. E. 2 d 1 2 8 0, 1 2 8 2-8 3 ( N. Y. 1 9 7 8) ( n oti n g

t h at n o a m bi g uit y e xists w h e n c o ntr a ct l a n g ua g e has “ a d efi nit e a n d pr e cis e m e a ni n g ” a b o ut w hi c h

“t h er e is n o r e as o n a bl e b asis f or a diff er e n c e of o pi ni o n ”). “ L a n g u a g e w h os e m e a ni n g is ot h er wis e

pl ai n d o es n ot b e c o m e a m bi g u o us m er el y b e ca us e t h e p arti es ur g e diff er e nt i nt er pr et ati o ns i n t h e

liti g ati o n. ” H u nt, Lt d. v. Lifsc h ult z F ast Freig ht, I nc. , 8 8 9 F. 2 d 1 2 7 4, 1 2 7 7 ( 2 d Cir. 1 9 8 9).        W h er e t h e

m e a ni n g of s p e cifi c c o ntra ct cl a us es is dis p ut e d, a c o urt’s t as k is t o d et er mi n e w h et h er t h es e cl a us es

ar e a m bi g u o us “ w h e n r ea d i n t h e c o nt e xt of t h e e ntir e a gr e e m e nt ” i n or d er t o “saf e g u ar d a g ai nst

a d o pti n g a n i nt er pr et ati o n t h at w o ul d r e n d er a n y i n di vi d u al pr o visi o n s u p erfl u o us. ” S ayers , 7 F. 3 d at

1 0 9 5 ( q u ot ati o ns o mitt e d). “[ U] n d er N e w Y or k l a w a n i nt er pr et ati o n of a c o ntr a ct t h at h as t h e

eff e ct of r e n d eri n g at l e ast o n e cl a us e s u p erfl u o us or m e a ni n gl ess is n ot pr ef err e d a n d will b e

a v oi d e d if p ossi bl e. ” S h a w Gro u p, I nc. v. Tri plefi ne I nt’l Cor p. , 3 2 2 F. 3 d 1 1 5, 1 2 4 ( 2 d Cir. 2 0 0 3)

                                                                          11
( q u ot ati o ns o mitt e d). M or e o v er, “[ u] n d er N e w Y or k L a w, a s p e cifi c pr o visi o n will n ot b e s et asi d e

i n f a v or of a c at c h all cl a us e. D efi niti v e, p arti c ul ari z e d c o ntr a ct l a n g u a g e t a k es pr e c e d e n c e o v er

e x pr essi o ns of i nt e nt t h at ar e g e n er al, s u m m ar y, or pr eli mi n ar y. ” Delt a Hol di ngs v. N at’l Distillers &

C he m. Cor p. , 9 4 5 F. 2 d 1 2 2 6, 1 2 4 8-4 9 ( 2 d Cir. 1 9 9 1) ( q u ot ati o ns o mitt e d).

             A p pl yi n g t h es e pri n ci pl es, t h e C o urt c o n cl u d es t h at t h er e is n o a m bi g uit y i n t h e pr o visi o ns

of t h e M P N t h at Pl ai ntiff r ef ers t o. R e a di n g t h es e cl a us es i n t h e c o nt e xt of t h e e ntir e a gr e e m e nt, t h e

first pr o visi o n is a g e n er al st at e m e nt t h at if Pl ai ntiff d ef a ults, s h e will b e o bli gat e d t o p a y “r e as o n a bl e

c oll e cti o n f e es a n d c osts. ” T h e s e c o n d pr o visi o n s u p pli es gr e at er s p e cifi cit y t o t his o bli g ati o n ,

di ct ati n g t h at t h es e f e es a n d c osts w o ul d “ b e c o m e i m m e di at el y d u e a n d p a y a bl e ” u p o n d ef a ult. T h e

f a ct t h at t h e first, g e n er al pr o visi o n di d n ot pr o vi d e t h e sa m e s p e cifi cit y lat er o utli n e d i n t h e M P N

d o es n ot c r e at e a n a m bi g uit y.      W er e t h e C o urt t o r e a d t h e M P N as Pl ai ntiff ur g es, it w o ul d r e n d er

s u p erfl u o us t h e s p e cifi c pr o visi o n s p e cif yi n g t h at all f e es ar e d u e a n d p a y a bl e u p o n d ef a ult — a n

o ut c o m e t h at N e w Y or k c o urts h a v e i nstr u ct e d t o a v oi d. Delt a Hol di ngs , 9 4 5 F. 2 d at 1 2 4 8-4 9.

A c c or di n gl y, t h e C o urt c o n cl u d es t h at t h er e is n o a m bi g uit y i n t h e t er ms of t h e M P N g o v er ni n g

Pl ai ntiff’s st u d e nt l o a n as t o w h e n c oll e cti o n c h ar g es w o ul d b e ass ess e d a g ai nst h er.

     I V.        L EAV E T O A M E N D

            In t his cir c uit, “[i ]t is t h e us u al pr a cti c e u p o n gr a nti n g a m oti o n t o dis miss t o all o w l e a v e t o

r e pl e a d. ” Cortec I n d us., I nc. v. S u m Hol di ng L. P. , 9 4 9 F. 2 d 4 2, 4 8 ( 2 d Cir. 1 9 9 1). H o w e v er, “ w h er e

a m e n d m e nt w o ul d b e f util e, d e ni al of l ea v e t o a m e n d is pr o p er. ” Jo blove v. B arr L a bs., I nc., 4 6 6 F. 3 d

1 8 7, 2 2 0 ( 2 d Cir. 2 0 0 6). A m e n d m e nts ar e f util e if t h e y “ c o ul d n ot wit hst a n d a m oti o n t o dis mis s

p urs u a nt t o R ul e 1 2( b)( 6). ” Do ug herty v. To w n of N. He m pste a d B d. of Zo ni ng A ppe als , 2 8 2 F. 3 d 8 3, 8 7-

8 8 ( 2 d Cir. 2 0 0 2 ); see also Jo blove, 4 6 6 F. 3 d at 2 2 0-2 1 ( gr a nti n g l e a v e t o a me n d is f util e if it a p p e ars

t h at t h e pl ai ntiff c a n n ot a d dr ess t h e d efi ci e n ci es i d e ntifi e d b y t h e c o urt a n d all e g e f a cts s u ffi ci e nt t o

s u p p ort t h e cl ai m).



                                                                            12
           As t his C o urt h as alr e a d y d et er mi n e d, Pi o n e er’s J u ne 2 2, 2 0 1 8 l ett er di d n ot vi ol at e t h e

F D C P A’s pr o hi biti o ns o n t h e us e of f als e, d e c e pti v e, or misl e a di n g r e pr es e nt ati o ns or u nf air or

u n c o ns ci o n a bl e m ea ns t o c oll e ct o n a d e bt b e ca us e Pl ai ntiff w as r e q uir e d b y t h e a gr e e d - u p o n t er ms

of h er u n a m bi g u o us M P N — a s w ell as t h e H E A a n d a p pli c a bl e E D r e g ulati o ns—t o p a y “ r e as o n a bl e

c oll e cti o n f e es a n d c osts ” t h at w o ul d b e c o m e “i m m e di at el y d u e a n d p a y a bl e ” u p o n h er d ef a ult .

T h er e ar e n o a d diti o n al f a cts t h e Pl ai ntiff c o ul d all e g e t h at c o ul d pl a usi bl y r es us cit at e h er cl ai ms— n o

a m e n d m e nts w ill c h a n g e t h e l a n g u a g e of t h e M P N, or t h e H E A a n d E D r e g ulati o ns. T h e C o urt will

t h er ef or e n ot gr a nt Pl ai ntiff l e a v e t o a m e n d h er c o m pl ai nt.

     V.         C O N C L U SI O N

           B e c a us e Pi o n e er’s c oll e cti o n l ett er d o es n ot c o nt ai n a n y f als e, misl e a di n g, or

d e c e pti v e r e pr es e nt ati o ns , a n d b e c a us e t h e M P N is n ot a m bi g u o us, D ef e n d a nt’s m oti o n t o

dis miss is G R A N T E D a n d Pl ai ntiff’s c o m pl ai nt is dis miss e d wit h pr ej u di c e.

           T h e Cl er k of C o urt is dir e ct e d t o t er mi n at e t h e m oti o n p e n di n g at D kt. N o. 2 5.

           T h e Cl er k is C o urt is f urt h er dir e ct e d t o e nt er j u d g m e nt i n f a v or of Pi o n e er a n d cl os e

t his c as e.

           S O O R D E R E D.

D at e d: D e c e m b er 1 1, 2 0 1 9
          N e w Y or k, N e w Y or k                                             __________________________________
                                                                                        G R E G O R Y H. W O O D S
                                                                                       U nit e d St at es Distri ct J u d g e




                                                                         13
